DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 6, 11-14 and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by disclosed prior art Zhang et al., US 2018/0076910 A1 (Zhang hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Zhang discloses a Cable Modem Termination Systems (CMTS) in a Cable Television (CATV) system connected to a plurality of modems through a transmission network (see Zhang, Fig. 1, which shows plurality of modems connected to a CMTS headend), the plurality of modems arranged into a first set of at least one interference group (IG) (see Zhang, Fig. 1, modems are arranged into interference groups 1-3, elements 125, 130 and 135 respectively), the CMTS capable of reorganizing the plurality of modems into a second set of at least one IG different than the first set of at least one IG (with reference to Fig. 1, Zhang discloses plurality of cable modems coupled to CMTS, where interference groups are assignable/formed based on received interference report. Zhang further discloses IG discovery may be performed at CM initialization time before a CM operates in a full duplex (FDX) band. IG discover may also be performed periodically after initialization to allow incremental detection refinement and prompt adaptation to signal environment changes (see Zhang, paragraph [0068]). Also see paragraph [0025], “a method includes broadcasting an interference group test granted transmission MAP to multiple cable modems coupled to each other via a cable network, causing each of the multiple cable modems to perform as a signaling cable modem transmitting a test signal in at least one minislot responsive to the interference group test granted transmission MAP, wherein each of the multiple cable modems transmits a test signal in corresponding assigned minislots in the MAP, and receiving reports from the multiple cable modems representative of interference detected responsive to the test signals from the multiple cable modems, wherein interference groups are assignable based on the received reports” and paragraph [0051], “The CMs 120 are divided into different interference groups indicated at 125, 130, and 135 based on interference group testing. CMs 120 in the same interference group may have small isolation losses, such as 20 dB, but CMs 120 from different interference groups may have larger isolation losses, such as 60-80 dB” and paragraph [0068]), where the CMTS reorganizes the plurality of modems based on the first set of at least one IG (Each of the multiple cable modems performs as a signaling cable modem at 920, transmitting a test signal in a minislot responsive to the interference group test granted transmission MAP, wherein each of the multiple cable modems transmits a test signal in corresponding assigned mini slots in the MAP. Reports are received at 930 from the multiple cable modems representative of interference detected responsive to the test signals from the multiple cable modems. Interference groups are assignable based on the received reports, such as by grouping low SNR CMs and low bit loading CMs into the same interference group; see Zhang, paragraph [0073]. Also see paragraph [0068], “IG discovery may be performed at CM initialization time before a CM operates in a full duplex (FDX) band. IG discover may also be performed periodically after initialization to allow incremental detection refinement and prompt adaptation to signal environment changes”).
Regarding claim 6, Zhang discloses configured to exchange data between the head end and a plurality of cable modems through the transmission network (with reference to Fig. 1, Zhang discloses CMTS operatively coupled to plurality of cable modem via upstream and downstream communication lines. Also see paragraph [0051], “FIG. 1 is a block diagram of a cable system 100 showing a CMTS coupled via upstream and downstream communication lines 105 to taps 110 and splitters 115 to multiple different CMs 120”), where the CMTS selectively initiates periodic baseline sounding tests of the cable modems and periodic full sounding tests of the cable modems, the full sounding tests producing more data than the baseline sounding tests (Zhang discloses performing sounding test where CM sends test signals in assigned testing RB or minislots for all other CMs to measure, monitor and report the measured RxMER. The CMTS scheduler allocates OFDMA subcarriers in the granted transmission MAP for multiple CMs to generate test signals within a test cycle. Zhang discloses that the interaction between the CMTS and multiple CMs involves multiple test procedure. Zhang further discloses measuring classical/regular RxMER conducted by each CM using an average sliding window and performing a longer duration test in order to obtain more data when measured under interference. See paragraphs [0053]-[0054], [0068]. Also see paragraph [0057], “A given CM sends a test signal in the assigned RB/symbols or minislots in the Upstream channel allocated by the CMTS. All other CMs record the burst RxMER level and report both RxMER with interference and without interference to the CMTS” and paragraph [0052], “The subcarriers comprise minislots 210 and 215 that are frequency division duplex multiplexed and used by each CM by cycle, which is aligned with a data minislot allocation cycle” and paragraphs [0046] - [0047] and paragraph [0048], “The test CM sends an upstream (US) test signal in the one or more assigned IG testing mini slot, and the other (measure) CMs monitor the RxMER or capture symbol at the same time. The measure CMs may initially report the RxMER with interference and without interference in one message in an assigned timeslot when the measurement has been completed”. Here initial measurement with and without interference is interpreted as performing baseline sounding test), the CMTS operatively connected to a memory that stores at least one historical baseline sounding test (see Zhang Fig. 3, step 325 and 326. Also see paragraph [0058], “The other CMs measure interference with the test signal as indicated at operations 325 and 326 and store the result in a local buffer. In some embodiments, the other CMs may also collect the RxMER without interference”), and a processor that performs a current baseline sounding test and uses a comparison of the current baseline sounding test to the at least one record of a historical baseline test to select whether to initiate a full sounding test (Zhang discloses performing sounding test where the interference measurement classically involves a receive modulation error ratio (RxMER) conducted by each CM usually using an average sliding window method to measure the MER. Zhang further discloses when measured under interference, the measurement may be impacted by historical MER values, which leads to long duration tests in order to obtain sufficient data to derive proper interference groups; see Zhang, paragraphs [0046] and [0047]).
Regarding claim 11, Zhang discloses a processing system that exchanges data between a head end and a plurality of cable modems through a transmission network (with reference to Fig. 1, Zhang discloses CMTS operatively coupled to plurality of cable modem via upstream and downstream communication lines. Also see paragraph [0051], “FIG. 1 is a block diagram of a cable system 100 showing a CMTS coupled via upstream and downstream communication lines 105 to taps 110 and splitters 115 to multiple different CMs 120”), the processing system comprising:
a processor that selectively initiates periodic baseline sounding tests of the cable modems and periodic full sounding tests of the cable modems, the full sounding tests producing more data than the baseline sounding tests (Zhang discloses performing sounding test where CM sends test signals in assigned testing RB or minislots for all other CMs to measure, monitor and report the measured RxMER. The CMTS scheduler allocates OFDMA subcarriers in the granted transmission MAP for multiple CMs to generate test signals within a test cycle. Zhang discloses that the interaction between the CMTS and multiple CMs involves multiple test procedure. Zhang further discloses measuring classical/regular RxMER conducted by each CM using an average sliding window and performing a longer duration test in order to obtain more data when measured under interference. See paragraphs [0053]-[0054], [0068]. Also see paragraph [0057], “A given CM sends a test signal in the assigned RB/symbols or minislots in the Upstream channel allocated by the CMTS. All other CMs record the burst RxMER level and report both RxMER with interference and without interference to the CMTS” and paragraph [0052], “The subcarriers comprise minislots 210 and 215 that are frequency division duplex multiplexed and used by each CM by cycle, which is aligned with a data minislot allocation cycle” and paragraphs [0046] - [0047] and paragraph [0048], “The test CM sends an upstream (US) test signal in the one or more assigned IG testing mini slot, and the other (measure) CMs monitor the RxMER or capture symbol at the same time. The measure CMs may initially report the RxMER with interference and without interference in one message in an assigned timeslot when the measurement has been completed”. Here initial measurement with and without interference is interpreted as performing baseline sounding test);
a memory that stores at least one historical baseline sounding test (see Zhang Fig. 3, step 325 and 326. Also see paragraph [0058], “The other CMs measure interference with the test signal as indicated at operations 325 and 326 and store the result in a local buffer. In some embodiments, the other CMs may also collect the RxMER without interference”); 
where the processor performs a current baseline sounding test and uses a comparison of the current baseline sounding test to the at least one record of a historical baseline test to select whether to initiate a full sounding test (Zhang discloses performing sounding test where the interference measurement classically involves a receive modulation error ratio (RxMER) conducted by each CM usually using an average sliding window method to measure the MER. Zhang further discloses when measured under interference, the measurement may be impacted by historical MER values, which leads to long duration tests in order to obtain sufficient data to derive proper interference groups; see Zhang, paragraphs [0046] and [0047]).
Regarding claim 12, Zhang discloses operatively connected to a head end connected to a plurality of modems through a transmission network (see Zhang, Fig. 1, which shows plurality of modems connected to a CMTS headend), the plurality of modems arranged into a first set of at least one interference group (IG) (see Zhang, Fig. 1, modems are arranged into interference groups 1-3, elements 125, 130 and 135 respectively), the processor capable of reorganizing the plurality of modems into a second set of at least one IG different than the first set of at least one IG (with reference to Fig. 1, Zhang discloses plurality of cable modems coupled to CMTS, where interference groups are assignable/formed based on received interference report. Zhang further discloses IG discovery may be performed at CM initialization time before a CM operates in a full duplex (FDX) band. IG discover may also be performed periodically after initialization to allow incremental detection refinement and prompt adaptation to signal environment changes. Also see paragraph [0025], “a method includes broadcasting an interference group test granted transmission MAP to multiple cable modems coupled to each other via a cable network, causing each of the multiple cable modems to perform as a signaling cable modem transmitting a test signal in at least one minislot responsive to the interference group test granted transmission MAP, wherein each of the multiple cable modems transmits a test signal in corresponding assigned minislots in the MAP, and receiving reports from the multiple cable modems representative of interference detected responsive to the test signals from the multiple cable modems, wherein interference groups are assignable based on the received reports” and paragraph [0051], “The CMs 120 are divided into different interference groups indicated at 125, 130, and 135 based on interference group testing. CMs 120 in the same interference group may have small isolation losses, such as 20 dB, but CMs 120 from different interference groups may have larger isolation losses, such as 60-80 dB” and paragraph [0068]), where the processor reorganizes the plurality of modems based on the first set of at least one IG (Each of the multiple cable modems performs as a signaling cable modem at 920, transmitting a test signal in a minislot responsive to the interference group test granted transmission MAP, wherein each of the multiple cable modems transmits a test signal in corresponding assigned mini slots in the MAP. Reports are received at 930 from the multiple cable modems representative of interference detected responsive to the test signals from the multiple cable modems. Interference groups are assignable based on the received reports, such as by grouping low SNR CMs and low bit loading CMs into the same interference group; see Zhang, paragraph [0073]. Also see paragraph [0068], “IG discovery may be performed at CM initialization time before a CM operates in a full duplex (FDX) band. IG discover may also be performed periodically after initialization to allow incremental detection refinement and prompt adaptation to signal environment changes”).
Regarding claim 13, Zhang discloses the full sounding tests are a selected one of a Continuous Wave (CW) test and an Upstream Data Profile (ODUP) test (The Receiving CMs measure the MER of all the subcarriers covered by the OFDMA frames. In method 1, referred to as an OUDP (OFDM Upstream Data Profile) method, the transmitting CMs may be legacy DOCSIS
3.1 or FDX, but in one embodiment, the receiving CMs may be limited to FDX; see Zhang, paragraph [0062]).
Regarding claim 14, Zhang discloses where the baseline sounding test measures noise at each cable modem when no cable modems are transmitting data (a further implementation of the aspect provides that the interference measurement comprises a receive modulation error ratio (RxMER) value with interference and without interference; see Zhang, paragraph [0008]).
Regarding claim 16, Zhang discloses including a database that stores a plurality of historical baseline sounding records (At operation 320, the signaling CM 315 places an US transmit test signal in an assigned RB or minislot located in the OFDMA subcarrier(s) determined from the IG test MAP. The minislot or slots is illustrated by broken lines 322 and 323. The other CMs measure interference with the test signal as indicated at operations 325 and 326 and store the result in a local buffer; see Zhang, paragraph [0058]. Also see paragraph [0046], “To discover interference groups, the CMTS may use a sounding method to measure cable modem isolation and identify interference groups to minimize interference”), and the processor uses one selected record from among the plurality of historical baseline sounding records to compare to a current baseline sounding test, and uses the comparison to select whether to initiate a full sounding test (The interference measurement classically involves a receive modulation error ratio (RxMER) conducted by each CM usually using an average sliding window method to measure the MER. When measured under interference, the measurement may be impacted by historical MER values, which do not suffer from interference. The impact may lead to long duration tests in order to obtain sufficient data to derive proper interference groups; see Zhang, paragraph [0047] and paragraph [0048], “The test CM sends an upstream (US) test signal in the one or more assigned IG testing mini slot, and the other (measure) CMs monitor the RxMER or capture symbol at the same time. The measure CMs may initially report the RxMER with interference and without interference in one message in an assigned timeslot when the measurement has been completed”. Here initial measurement with and without interference is interpreted as performing baseline sounding test).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Zhang et al., US 2018/0076910 A1 (Zhang hereinafter), as applied to  the claims above and further in view of Chapman et al., US 2018/0294941 A1 (Chapman hereinafter).
Here is how the references teach the claims.
Regarding claims 2-4 and 7-10, Zhang discloses the CATV system of claim 1. Zhang further discloses the following features.
Regarding claim 3, where the graph-based connected components technique is applied to only a subset of the sounding data (To discover interference groups, the CMTS may use a sounding method to measure cable modem isolation and identify interference groups to minimize interference; see Zhang, paragraph [0046]. Also see paragraph [0078], “The computer may operate in a networked environment using a communication connection to connect to one or more remote computers, such as database servers”), the subset based on identified incremental changes from the first set of at least one interference group (IG discovery may be performed at CM initialization time before a CM operates in a full duplex (FDX) band. IG discover may also be performed periodically after initialization to allow incremental detection refinement and prompt adaptation to signal environment changes; see Zhang, paragraphs [0068]).
Regarding claim 4, where the identified incremental changes include a pair of modems in the same IG no longer interfering with each other (Zhang discloses periodically performing IG discovery in FDX band that is performed periodically and allow incremental detection refinement and prompt adaptation to signal environment changes. Zhang further discloses the measure of interference comprises a receive modulation error ratio (RxMER) value with interference and without interference; see Zhang, paragraphs [0074] and [0078]).
Zhang does not explicitly disclose the following features.
Regarding claim 2, where the system uses a graph-based connected components technique to process an array based on sounding data to reorganize the plurality of modems into the second set of at least one interference group.
Regarding claim 7, where the graph based connected components technique is based on a graph having nodes and edges.
Regarding claim 8, where the nodes correspond to individual cable modems and the edges connect nodes and each have an associated interference metric measured by a sounding procedure on the CATV system.
Regarding claim 9, where the graph is undirected.
Regarding claim 10, where the graph is directed.
In the same field of endeavor (e.g., communication system) Chapman discloses a method for full duplex resource allocation in a cable network environment that comprises the following features.
Regarding claim 2, where the system uses a graph-based connected components technique to process an array based on sounding data to reorganize the plurality of modems into the second set of at least one interference group (With reference to Fig. 19 and Fig. 20, Chapman discloses an inter connected dual tree structure sharing resources for interference avoidance where the roots of the FDX resource sharing model represent the total available DS and US bandwidth capacity offered by a node. Fig. 20 shows a MAC system that includes a CMTS coupled to the RPD where the CMTS MAC include a FDX Scheduler and IG discovery module. The IG discovery module performs interference group (IG) discovery for one or more CMs where the IG Discovery module interrogates the US to DS interference of the CMs to group the CMs into one or more interference groups (IGs); see paragraph [0122], “Turning to FIG. 19, FIG. 19 illustrates an embodiment of an FDX sharing model 300 shown as an interconnected dual tree structure. In one or more embodiments, FDX resource sharing aims for one or more of work conserving scheduling to maximize spectrum utilization, complying with the simplex restriction for interference avoidance within a TG …The roots of the FDX resource sharing model represent the total available DS and US bandwidth capacity offered by a node. The roots are connected to the service flows of either direction through intermediate aggregation points designated as transmission groups (TGs)”, paragraph [0126], “Turning now to FIG. 20, FIG. 20 is a simplified block diagram illustrating a media access control (MAC) system 400 for full duplex resource allocation in a cable network environment according to one embodiment. The MAC system 400 includes a CMTS MAC 402 in communication with a remote PHY device (RPD) 404 …Although a single CM 16 is shown in FIG. 20 for ease of illustration, it should be understood that in various embodiments multiple CMs may be coupled to RPD 404 in which one or more CMs are grouped into IGs, and the IGs are further grouped into TGs such as shown in FIG. 15” and paragraph [0128], “IG Discovery module 408 is configured to perform interference group (IG) discovery for one or more CMs. In one or more embodiments, IG Discovery module 408 interrogates the US to DS interference of the CMs to group the CMs into one or more interference groups (IGs)”).
Regarding claim 7, where the graph based connected components technique is based on a graph having nodes and edges (Turning to FIG. 19, FIG. 19 illustrates an embodiment of an FDX sharing model 300 shown as an interconnected dual tree structure; see Chapman, paragraph [0122]).
Regarding claim 8, where the nodes correspond to individual cable modems and the edges connect nodes and each have an associated interference metric measured by a sounding procedure on the CATV system (Each of TG1, TG2, TG3, and TG4 is interconnected with a corresponding upstream (US) traffic flow aggregation point (U1, U2, U3, or U4) and a corresponding downstream (DS) traffic flow aggregation points (Dl, D2, D3, or D4) located at a US/DS TG class level 306. The TG class (TC) level 306 contains unidirectional traffic aggregation within a TG; see Chapman, paragraph [0123] and Fig. 1 and Fig. 21. Also see paragraph [0046], “In some embodiments, one of cable modems 16 may be scheduled to transmit on a specific frequency in a maintenance time window, and other cable modems 16 report their downstream modulation error ratio (MER) or interference level on that frequency to MAC scheduler 26 (or CMTS 14, or other appropriate report receiving module in cable network 12). Based on the reported downstream MER or interference level, a determination may be made as to which cable modems 16 are interfered by the transmitting one of cable modems 16”).
Regarding claim 9, where the graph is undirected (The roots of the FDX resource sharing model represent the total available DS and US bandwidth capacity offered by a node. The roots are connected to the service flows of either direction through intermediate aggregation points designated as transmission groups (TGs); see Chapman, paragraph [0122]).
Regarding claim 10, where the graph is directed (The directional US/DS root resource is shared by traffic of the corresponding direction from all of the participating TGs. The US node and DS node of node level 302 are each connected four transmission groups (TGs) (TG1, TG2, TG3, and TG4) of a transmission group (TG) level 304; see Chapman, paragraph [0122]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chapman regarding full duplex resource allocation in a cable network environment into the method related to discovering cable modem interference group of Zhang. The motivation to do so is to reduce interferences at cable modems using a frequency planning scheme (see Chapman, paragraph [0048]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Zhang et al., US 2018/0076910 A1 (Zhang hereinafter), in view of Chapman et al., US 2018/0294941 A1 (Chapman hereinafter), as applied to  the claims above and further in view of Chapman et al., US 2018/0294837 A1 (Chapman’837 hereinafter).
Here is how the references teach the claims.
Regarding claim 5, Zhang and Chapman disclose the CATV system of claim 3. Zhang and Chapman do not disclose where the identified incremental changes include a pair of modems in different IGs interfering with each other at a current time, and which were not interfering with each other at a previous time.
In the same field of endeavor (e.g., communication system) Chapman’837 discloses a method related interference group discovery for full duplex network architecture in cable network environment that comprises where the identified incremental changes include a pair of modems in different IGs interfering with each other at a current time, and
which were not interfering with each other at a previous time (In various embodiments, intelligent MAC scheduling may be used to avoid interference among neighboring cable modems 16. Intelligent MAC scheduling can include:
(i) IG Discovery (e.g., measuring and/or monitoring interference among cable modems 16, for example, by establishing interference groups 30), and (ii) T-R coordination (e.g., transmissions and receptions are coordinated through a centric or distributed scheduler to avoid interference among cable modems 16). In some embodiments, the T-R coordination implements a two dimensional (frequency and time) interference avoidance scheme; see Chapman’837, paragraph [0049]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chapman’837 regarding interference group discovery for full duplex network architecture in cable network environment into the method related to discovering cable modem interference group of Zhang and Chapman. The motivation to do so is to reduce interferences at cable modems using a frequency planning scheme (see Chapman’837, paragraph [0053]).

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Zhang et al., US 2018/0076910 A1 (Zhang hereinafter), as applied to  the claims above and further in view of Chapman et al., US 2018/0294837 A1 (Chapman’837 hereinafter).
Here is how the references teach the claims.
Regarding claims 15 and 17, Zhang discloses the CATV system of claim 14 and the processing system of claim 11. Zhang does not explicitly disclose the following features.
Regarding claim 15, where the baseline sounding test produces records comprising vectors of per-band noise measurements at a multiplicity of frequency bands spanning a spectrum of interest.
Regarding claim 17, where the at least one record of a historical baseline test includes at least one of a day of the week of each at least one record and a time of day of each at least one record.
In the same field of endeavor (e.g., communication system) Chapman’837 discloses a method related interference group discovery for full duplex network architecture in cable network environment that comprises the following features.
Regarding claim 15, where the baseline sounding test produces records comprising vectors of per-band noise measurements at a multiplicity of frequency bands spanning a spectrum of interest (In 706, each of the detector CMs measure the RxMER as a baseline measurement. In 708, each of the detector CMs sends an OPT response message including the measured baseline RxMER to CMTS 14; see Chapman’837, paragraph [0154]. Also see paragraph [0117], “To detect the interference relationship for any CM pair, each CM generates the test signal in turn, while the rest of the CMs measure the received signal simultaneously. Since the measurement contains both noise and interference, an additional measurement is needed to measure the noise floor when the interference test signal is not present, in order to correctly assess the received interference level” and paragraph [0119], “during the IG discovery, CMTS 14 commands one CM to transmit an upstream (US) test signal at specific frequency locations in the FDX band, and instructs other CMs to do downstream (DS) measurements to detect the test signal. In various embodiments, different test options are used for IG discovery in which different choices are made in selecting the nature of the US test signal, the test spectrum, and the DS measurement procedure for each test option”).
Regarding claim 17, where the at least one record of a historical baseline test includes at least one of a day of the week of each at least one record and a time of day of each at least one record (Membership of cable modems 16 may change due to various environmental conditions, the transmit power used by particular CMs, and other factors. In some embodiments, interference groups 30 may be updated when there are changes to Hybrid fiber-coaxial (HFC); in other embodiments, interference groups 30 may be updated after a predetermined time interval (e.g., 24 hours); see Chapman’837, paragraph [0051]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chapman’837 regarding interference group discovery for full duplex network architecture in cable network environment into the method related to discovering cable modem interference group of Zhang. The motivation to do so is to reduce interferences at cable modems using a frequency planning scheme (see Chapman’837, paragraph [0053]).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Zhang et al., US 2018/0076910 A1 (Zhang hereinafter), in view of Chapman et al., US 2018/0294837 A1 (Chapman’837 hereinafter) as applied to  the claims above and further Miyazoe et al., US 2005/0204397 A1 (Miyazoe hereinafter).
Here is how the references teach the claims.
Regarding 19, Zhang discloses the processing system of claim 18. Zhang does not explicitly disclose where the at least one metric includes ambient temperature data occurring at the time of the baseline sounding test associated with the record. In the same field of endeavor (e.g., communication system) Chapman’837 discloses a method related interference group discovery for full duplex network architecture in cable network environment that comprises where the at least one metric includes ambient temperature data occurring at the time of the baseline sounding test associated with the record (To detect the interference relationship for any CM pair, each CM generates the test signal in turn, while the rest of the CMs measure the received signal simultaneously. Since the measurement contains both noise and interference, an additional measurement is needed to measure the noise floor when the interference test signal is not present, in order to correctly assess the received interference level; see Chapman’837, paragraph [0117]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chapman’837 regarding interference group discovery for full duplex network architecture in cable network environment into the method related to discovering cable modem interference group of Zhang. The motivation to do so is to reduce interferences at cable modems using a frequency planning scheme (see Chapman’837, paragraph [0053]).
Regarding claims 18 and 20, Zhang and Chapman’837 disclose the processing system of claim 17. Zhang and Chapman’837 does not explicitly disclose the following features.
Regarding claim 18, where the at least one record of a historical baseline test includes at least one weather metric associated with each at least one record.
Regarding claim 20, where the at least one weather metric is obtained from a meteorological database after the at least one record of a historical baseline test is created.
In the same field of endeavor (e.g., communication system) Miyazoe discloses a method related to estimating failure locations in transmission lines of a CATV system that comprises the following features.
Regarding claim 18, where the at least one record of a historical baseline test includes at least one weather metric associated with each at least one record (The CATV transmission lines are under a strong influence caused by temperature variation due to solar irradiation, seasonal variations, etc., and the measured values of the transmission state collected through polling are greatly varied in accordance with the temperature variation; see Miyazoe, paragraph [0143]).
Regarding claim 20, where the at least one weather metric is obtained from a meteorological database after the at least one record of a historical baseline test is created (accordingly, relative threshold value setting corresponding to actual temperature variation due to solar irradiation and seasonal variation can be realized, and, even when measured values vary under great influence of temperature variation, failure determination by use of precise threshold values canceling out the variation due to temperature variation can be carried out; see Miyazoe, paragraph [0220]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Miyazoe regarding estimating failure locations in transmission lines of a CATV system into the method related to discovering cable modem interference group of Zhang and Chapman’837. The motivation to do so is to reduce operation and maintenance costs of outdoor transponders of a CATV system (see Miyazoe, paragraphs [0002] and [0004]).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/16/2022. Claims 1-20 are currently pending.
Objection to claims 1-10 and 13 is withdrawn since the applicant has amended the claim to overcome the rejection.

Response to Arguments
Applicant’s argument, filed on 06/16/2022, with respect to the claims 1-20 have been fully considered and they are found not to be persuasive. 
Regarding claims 1, on page 6, last paragraph of remarks, applicant argues that “When rejecting claim 1, and alleging that Zhang discloses reorganizing cable modems into a new set of interference groups "based on" a first set of cable modems, the Examiner seems to rely exclusively on a disclosure in Zhang that ""IG discovery may be performed at CM initialization time before a CM operates in a full duplex (FOX) band. IG discovery may also be performed periodically after initialization to allow incremental detection refinement and prompt adaptation to signal environment changes." See Rejection at p. 4 (emphasis added). The highlighted language, though, only refers to detection of incremental changes to the CATV network as cable modems come online or go offline, and adaptation to changing signal conditions, say from random and spurious interference from a cell phone tower. This argument is not persuasive. The claim merely recites “the CMTS capable of reorganizing the plurality of modems into a second set of at least one IG different than the first set of at least one IG”. The claim does not require to follow any specific steps to organize/reorganize the interference groups. Zhang disclose that  in order to minimize the interference the cable modems are assigned to various interference group based on isolation loss (see Zhang, paragraph [0043]). Elsewhere, Zhang discloses responsive to the test signal from multiple cable modems Interference groups are assignable based on the received reports, such as by grouping low SNR CMs and low bit loading CMs into the same interference group (see Zhang, paragraph, [0073]). Zhang further discloses IG discovery is performed periodically after initialization to allow incremental detection refinement and prompt adaptation to signal environment changes (i.e., reorganizing the IG group). Cited features from Zhang could be reasonably broadly interpreted to disclose the argued claimed feature “the CMTS capable of reorganizing the plurality of modems into a second set of at least one IG different than the first set of at least one IG”. On the same paragraph applicant further argues that, “Nothing in this disclosure indicates, that when these incremental changes or changing signal conditions are detected, that a consequent reorganization of cable modems into interference groups will not simply begin anew with a round of noise measurements and use the same algorithm that organized the cable modems the first time”. This argument is not persuasive for the reasons as explained above.
On page 7 first paragraph of remarks, applicant argues that, “Therefore, claim 1 patentably distinguishes over the cited prior art, as do its respective dependent claims 2-10”. This argument is not persuasive. Claim 1 stands rejected for the reasons as explained above, thus, dependent claims 2-10 are not in condition for allowance.
Regarding Claim 11, on second to last paragraph of remarks applicant argues that “Zhang does not disclose a baseline sounding test. The procedure to which the Examiner cites at pages 6-7 of the Rejection, describes what is referred to in the specification as a "full" sounding test where cable modems receive and transmit signals while other cable modems listen to measure interference from those signal transmissions. An Examiner may adopt the broadest reasonable interpretation of a claim term, as that term would be read by a person of ordinary skill in the art in light of the specification. Given the passage quoted in the specification, no person of ordinary skill in the art would interpret Zhang's noise measurements as being a baseline sounding test. In fact, given the passage quoted in the rejection, it is not clear that Zhang discloses two different sounding procedures at all, which is required by claim 11”. This argument is not persuasive. Zhang discloses that a test CM sends an upstream (US) test signal in the one or more assigned IG testing mini slot, and the other (measure) CMs monitor the RxMER or capture symbol at the same time. The measure CMs may initially report the RxMER with interference and without interference in one message in an assigned timeslot when the measurement has been completed (see Zhang, paragraph [0048]). Here initial measurement with and without interference could be reasonable broadly interpreted as performing baseline sounding test. In response to applicant’s argument that Zhang fails to each baseline sounding test, it is noted that the relied features are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/17/2022